Citation Nr: 0503594	
Decision Date: 02/10/05    Archive Date: 02/22/05

DOCKET NO.  98-15 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a neck disability.

2.  Entitlement to service connection for a low back 
disability.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

(The issue of entitlement to waiver of recovery of an 
overpayment of improved pension benefits in the amount of 
$9,395 is the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel


INTRODUCTION

The veteran had active service from August 1972 to August 
1975.  

This appeal arises from rating decisions of the Atlanta, 
Georgia Regional Office (RO).

The issues on appeal are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


REMAND

The Board remanded the instant case to the RO in April 2000 
for further evidentiary development.  Unfortunately, further 
development is required.

With regard to the issues of service connection for neck and 
low back disabilities, the veteran should be afforded an 
additional VA orthopedic examination which must contain a 
medical nexus opinion regarding whether any current 
disability of the low back or neck is related to the 
veteran's military service.

With regard to the claim of service connection for PTSD, the 
RO should obtain all VA mental health care records from June 
2003 to the present.  Complete psychological testing should 
be performed prior to the administration of a VA psychiatric 
examination that must be conducted by a psychiatrist.

Accordingly, the veteran's claim is REMANDED for the 
following:

1.  The RO must review the claims file 
and ensure that all notice and 
development obligations have been 
satisfied in accordance with the 
provisions of 38 C.F.R. § 3.159 (2004), 
and any other applicable legal 
precedent.  The veteran should receive 
specific notice as to the type of 
evidence necessary to substantiate his 
claims and the division of 
responsibilities between the veteran and 
VA in obtaining that evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  As part of the notice required 
under the new law, the RO should ask the 
veteran to provide information regarding 
all medical treatment for the 
disabilities at issue that has not 
already been made part of the record.  
The RO should assist the veteran in 
obtaining all relevant evidence that is 
not already of record to include all 
treatment records from the Gainesville 
and Lake City VA medical centers.  If 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.  
Once obtained, all records must be 
permanently associated with the claims 
folder.

2.	Following completion of the above 
development, the veteran should be 
afforded a VA orthopedic examination 
that must be conducted by a physician 
who has not previously examined him.  
The claims folder must be made 
available to the physician prior to 
the examination.  The physician should 
provide a diagnosis for all current 
disability of the neck and low back.  
Thereafter, based on a review of the 
complete medical record and the 
current examination, the physician 
should provide a medical opinion as to 
whether it is at least as likely as 
not that any current disability of the 
neck or low back is related to the 
veteran's military service including 
the documented low back injury in 
1974.

.The veteran should also be afforded a VA 
examination by a psychiatrist.  Prior to 
the psychiatric examination, the veteran 
should be afforded complete psychological 
testing.  The report of psychological 
evaluation should be made a part of the 
record and the entire claims folder must 
be made available to the psychiatrist 
prior to the examination.  Based on a 
review of the entire medical record and 
the current examination, the psychiatrist 
should render an opinion as to whether it 
is at least as likely as not that the 
veteran suffers from PTSD resulting from 
the verified inservice fire-related 
stressor event.  If the requested medical 
opinion conflicts with the June 2003 
opinion rendered by a VA psychologist, 
the psychiatrist should provide detailed 
reasons and bases for all points of 
disagreement.  

3.  When the above development has been 
completed and the RO has complied with 
the notice and duty-to-assist provisions 
of 38 C.F.R. § 3.159, to include the 
appropriate time period for receipt of 
additional information or evidence, the 
RO should review the expanded record and 
re-adjudicate the issues remaining on 
appeal.  If any benefit sought remains 
denied, a supplemental statement of the 
case (SSOC) should be issued and the 
veteran and his representative should be 
afforded an opportunity to respond 
before the case is returned to the Board 
for further appellate review.  The SSOC 
must contain notice of all relevant 
actions taken on the claim, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal, 
including 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  Additionally, 
if the veteran does not appear for a 
scheduled examination, the SSOC should 
specifically refer to 38 C.F.R. § 3.655 
(2004).  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




